Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 9, 2018

                                     No. 04-16-00755-CV

             IN THE ESTATE OF AMINITA PEREZ-MUZZA, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2007PB7000089 L2
                           Honorable Jesus Garza, Judge Presiding


                                        ORDER
       On February 7, 2018, appellant filed a Suggestion of Mootness, in which appellant
requests this court vacate the trial court’s order granting summary judgment and render judgment
dismissing appellee’s case on the ground of mootness.

      We ORDER appellee to file a response on or before February 26, 2018 to appellant’s
Suggestion of Mootness.

It is so ORDERED on February 9, 2018.

                                            PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court